DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, the limitation “a rack including a switch device” in line 2 is unclear. It is unclear whether reference is being made to the rack and switch device of line 1 or to an additional rack and switch device.
For the purpose of examination, the Examiner will interpret this as reference is being made to the rack and switch device of line 1.

Claims 15-20 depending from claim 14 are therefore also rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrens US 20050050272.

Regarding claim 1, Behrens discloses a rack switch coupling system, comprising: 
a rack (202 as depicted in  Fig. 2); 
a switch device (104/502 as depicted in Fig. 1 and 6) that is positioned in the rack; 
a plurality of computing devices (114 as depicted in Fig. 1) that are positioned in the rack (202) in a stacked orientation (as depicted in Fig. 1), 
wherein each of the plurality of computing devices (114) includes: 
top surface of 114 as depicted in Fig. 1) that corresponds with a first plane (plane at top surface of 114 as depicted in Fig. 1) associated with that computing device (114); and 
a bottom surface (bottom surface of 114 as depicted in Fig. 1) that is located opposite that computing device (114) from the top surface and that corresponds with a second plane (plane at bottom surface of 114 as depicted in Fig. 1) associated with that computing device (114); and 
a port extender system (system of 102/118 also numbered 208/404 as depicted in respective Figs. 1 and 6) that is positioned in the rack and that includes: respective 
first ports (108/212 as depicted in Fig. 1 and 4) cabled to each of the plurality of computing devices (114), 
wherein each of the respective first ports (108/212) is located adjacent the computing device (114) to which it is cabled (via 116 as depicted in Fig. 1) and between the first plane and the second plane associated with that computing device (114 as depicted in Fig. 1); and 
a plurality of second ports (ports of 118/404 shown in Fig. 6) that are each located adjacent to switch device (104/502) and cabled (via 602 as depicted in Fig. 6) to the switch device (104/502 as depicted in Fig. 1 and 6), 
wherein each respective first port (108/212) is connected to one of the plurality of second ports (ports of 118/404 as depicted in Fig. 1).


Regarding claim 2, Behrens discloses the system of claim 1, wherein the port extender system includes a chassis (102/208) that extends along a height of the rack (202 as depicted in Fig. 2) and adjacent each of the plurality of computing devices (114 as depicted in Fig. 1) that are positioned in the rack (202).

Regarding claim 3, Behrens discloses the system of claim 1, wherein the respective first ports (108/212) are located on a first chassis (102/208 as depicted in Fig. 1 and 4), and wherein the plurality of second ports (ports of 118/404) are located on a second chassis (118/404 in Fig. 1 and 4) that is cabled (via 112 as depicted in Fig. 1) to the first chassis (102/208 as depicted in Fig. 1).

Regarding claim 4, Behrens discloses the system of claim 1, wherein the plurality of second ports (ports of 118/404) are oriented in a second port matrix (port matrix of 118/404 as depicted in Fig. 1 and 4).

Regarding claim 5, Behrens discloses the system of claim 1, wherein the port extender system includes: a respective identifier (slot location of 108/212 in Fig. 1 and 4) identifying the respective first port (108/212) connected to each of the plurality of second ports (ports of 118/404).

Regarding claim 6, Behrens discloses the system of claim 1, wherein the port extender system includes: a respective cable (112) extending between the respective 

Regarding claim 7, Behrens discloses an Information Handling System (IHS), comprising: 
at least one chassis (102/118 also numbered 208/404 as depicted in respective Figs. 1 and 6) is configured to be positioned in a rack (202 as depicted in  Fig. 2) including 
a switch device (104/502 as depicted in Fig. 1 and 6) and 
a plurality of computing devices (114 as depicted in Fig. 1) in a stacked orientation (as depicted in Fig. 1); and 
a communication system (system of 102/118 also numbered 208/404 as depicted in respective Figs. 1 and 6) that is located in the at least one chassis (102/118 also numbered 208/404) and that includes: 
respective first ports (108/212 as depicted in Fig. 1 and 4) that are each configured to be cabled to the plurality of computing devices (114) when the at least one chassis (102/118 also numbered 208/404) is positioned in the rack (202), with each of the respective first ports (108/212) located adjacent the computing device (114) to which it is cabled (via 116 as depicted in Fig. 1) and between a first plane (plane at top surface of 114 as depicted in Fig. 1) corresponding to a top surface (top surface of 114 as depicted in Fig. 1) of that computing device (114) and a second plane (plane at bottom surface of 114 as depicted in Fig. 1) corresponding to a bottom bottom surface of 114 as depicted in Fig. 1) of that computing device (114) that is opposite the top surface; and 
a plurality of second ports (ports of 118/404 shown in Fig. 6) that are each configured to each located adjacent to the switch device (104/502) and cabled (via 602 as depicted in Fig. 6) to the switch device (104/502) when the at least one chassis (102/118 also numbered 208/404) is positioned in the rack (202), 
wherein each respective first port (108/212) is connected to one of the plurality of second ports (ports of 118/404 as depicted in Fig. 1).

Regarding claim 8, Behrens discloses the IHS of claim 7, wherein the at least one chassis (102/118 also numbered 208/404) includes a chassis (102/208 in Fig. 1 and 2) that extends along a height of the rack (202 as depicted in Fig. 2) and adjacent each of the plurality of computing devices (114) that are positioned in the rack (202).

Regarding claim 9, Behrens discloses the IHS of claim 7, wherein the respective first ports (108/212) are located on a first chassis (102/208) that is included in the at least one chassis (102/118 also numbered 208/404), and 
wherein the plurality of second ports (ports of 118/404) are located on a second chassis (118/404 in Fig. 1 and 4) that is included in the at least one chassis (102/118 also numbered 208/404) and that is cabled (via 112 as depicted in Fig. 1) to the first chassis (102/208).

Regarding claim 11, Behrens discloses the IHS of claim 7, wherein the plurality of second ports (ports of 118/404) are oriented in a second port matrix (port matrix of 118/404 as depicted in Fig. 1 and 4).

Regarding claim 12, Behrens discloses the IHS of claim 7, further comprising: a respective identifier (slot location of 108/212 in Fig. 1 and 4) that is included on the at least one chassis (102/118 also numbered 208/404) and that identifies the respective first port (108/212) connected to each of the plurality of second ports (ports of 118/404).

Regarding claim 13, Behrens discloses the IHS of claim 7, further comprising: a respective cable (112 in Fig. 1) extending between the respective first port (108/212) connected to each of the plurality of second ports (ports of 118/404).

Regarding claim 14, Behrens discloses (a structure that would follow) a method for coupling a switch device (104/502 as depicted in Fig. 1 and 6) in a rack (202 as depicted in  Fig. 2), comprising: 
providing a port extender system (system of 102/118 also numbered 208/404 as depicted in respective Figs. 1 and 6) in a rack (202) including a switch device (104/502) and a plurality of computing devices (114 as depicted in Fig. 1) in a computing device stacked orientation (as depicted in Fig. 1), 
wherein the port extender system includes: 
108/212 as depicted in Fig. 1 and 4) in a first port stacked orientation and cabled (via 116 as depicted in Fig. 1) to each of the plurality of computing devices (114), 
wherein each of the respective first ports (108/212) is located adjacent the computing device (114) to which it is cabled and between a first plane (plane at top surface of 114 as depicted in Fig. 1) corresponding to a top surface of that computing device (top surface of 114 as depicted in Fig. 1) and a second plane (plane at bottom surface of 114 as depicted in Fig. 1) corresponding to a bottom surface of that computing device (bottom surface of 114 as depicted in Fig. 1) that is opposite the top surface; and 
a plurality of second ports (ports of 118/404 shown in Fig. 6) that are each located adjacent to switch device (104/502) and cabled (via 602 as depicted in Fig. 6) to the switch device (104/502), 
wherein each respective first port (108/212) is connected to one of the plurality of second ports (ports of 118/404 as depicted in Fig. 1); 
connecting a respective port/computing device cable (116 in Fig. 1) to each respective first port (108/212) and the computing device (114) located adjacent that respective first port (108/212); and 
transmitting data via each of the respective port/computing device cables (116).

Regarding claim 15, Behrens discloses the method of claim 14, wherein the port extender system includes a chassis (102/208 in Fig. 1 and 2) that extends along a 

Regarding claim 16, Behrens discloses the method of claim 14, wherein the respective first ports (108/212) are located on a first chassis (102/208 in Fig. 1 and 2), and wherein the plurality of second ports (ports of 118/404) are located on a second chassis (118/404 in Fig. 1 and 4) that is cabled to the first chassis (102/208).

Regarding claim 18, Behrens discloses the method of claim 14, wherein the plurality of second ports (ports of 118/404) are oriented in a second port matrix (port matrix of 118/404 as depicted in Fig. 1 and 4).

Regarding claim 19, Behrens discloses the method of claim 14, wherein a respective identifier (slot location of 108/212 in Fig. 1 and 4) is included the port extender system and identifies the respective first port (108/212) connected to each of the plurality of second ports (ports of 118/404).

Regarding claim 20, Behrens discloses the method of claim 14, wherein a respective port/port cable (112 in Fig. 1) extends between the respective first port (108/212) connected to each of the plurality of second ports (ports of 118/404).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrens as applied to claims 9 and 16 above.

Regarding claim 10, Behrens discloses the IHS of claim 9, wherein the first chassis is housed in the rack (202).
Behrens does not explicitly disclose that the second chassis is located outside the rack.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange parts and have the second chassis located outside the rack, in order to increase the available interior space of the rack, as such a modification would not have modified the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

Regarding claim 17, Behrens discloses the method of claim 16, wherein the first chassis (102/208) is housed in the rack (202).
Behrens does not explicitly disclose that the second chassis is located outside the rack.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lawrence US 20210044094 Fig. 1 and 2 discloses at least the rack switch coupling system of claim 1 with port extender system 26 switch device 30 and computing devices 32a-l mounted in rack 28; Leigh US 20200163242 Fig. 1 and 7 discloses at least the rack switch coupling system of claim 1 with port extender system 108 switch device 106 and computing devices 104 mounted in rack 102; Palmer US 20150253821 Fig. 14 discloses at least the rack switch coupling system of claim 1 with port extender system 1430/1440 switch device 1450 and computing devices 1460-1490 mounted in rack 1400; Verdiell US 20080186667 Fig. 7 discloses at least the rack switch coupling system of claim 1 with port extender system 790 switch device 730/740 and computing devices 710a-n mounted in rack 700; Niedrich US 20070025271 Fig. 2 discloses a rack switch coupling system with port extender system 52 switch device 38 and computing devices 64 mounted in rack 22; Alleman US 20170257970 Fig. 11 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841